Morris Huff received aid payments in the entire amount of $1,397.25 from the Division of Aid for the Aged from November 1955 until his death on September 26, 1958. Sara Huff, Morris's first wife, received aid payments from November 1955 until her death on January 15, 1956, in the amount of $140.65.
Subsequent to Sara Huff's death, Morris remarried and, on November 29, 1956, Myrtle Huff, the second wife, along with Morris, signed a certificate of lien under the provisions of Section 5105.24, Revised Code. This lien was recorded in the records of Columbiana County on April 12, 1957, in volume 982, at page 228.
Morris Huff died on September 26, 1958, and his wife, Myrtle, was appointed executrix. The administration of the estate proceeded. The executrix filed a petition to sell the real estate; the Division of Aid for the Aged filed its answer and set up its claim in its cross-petition; and, on November 17, 1959, hearing was had on the schedule of debts and their priority in the Probate Court of Columbiana County.
On November 18, 1959, the court rendered its decision. The court ruled that the Division of Aid for the Aged did not have an all inclusive lien but that the statutory exemption of the surviving spouse and the widow's allowance were superior to the lien of the Division of Aid for the Aged. It is from this ruling of the Probate Court that this appeal is before us on questions of law.
The division contends that, by virtue of the express language of the certificate of lien, signed by Morris and Myrtle Huff, she waived credits to her on the exempt property and the widow's allowance, as set out in Sections 2117.25 and 2127.38, Revised Code, and that the division's lien is a mortgage and takes priority over any other lien subsequently acquired or recorded except tax liens, under the provisions of Section 5105.24, Revised Code.
The appellee, that is Myrtle Huff as executrix of the estate *Page 485 
of Morris Huff, urges that the saving clause in Section 5105.13, Revised Code, protects the surviving spouse; that this section controls and preserves her rights to an exemption and a year's allowance; that the lien does not have the attributes of a mortgage and cannot be construed as a mortgage; and that, under the strict construction of Section 5105.13, Revised Code, the judgment of the Probate Court must be affirmed.
We have only to consider whether Section 5105.13, Revised Code, controls the issue in this case or whether, by Section5105.24, Revised Code, the widow has released her rights in the real estate described in the certificate of lien. The certificate of lien, in part, reads as follows:
"I Morris Huff, being a person in need and having made application for assistance to the Division of Aid for the Aged, Department of Public Welfare, State of Ohio, as provided in Revised Code 5105.01, et seq.; and
"I Myrtle Huff, spouse of the above named applicant, knowing him to be in need and being unable to support him, join in his application for assistance.
"Now therefore, (I) (We) hereby grant, convey, and release to the aforesaid Division of Aid for the Aged all those rights, liens and uses set forth in Revised Code 5105.01, et seq., in the real estate described in this certificate."
This certificate is provided for by Section 5105.24, Revised Code, which is a special statute applying only to those who have received aid from the state. Section 5105.13, Revised Code, likewise is a special statute, but it is a preferred claim statute and preserves the widow's allowance and exemption as to preferred claims, whereas Section 5105.24, Revised Code, is a statute providing for a lien in favor of the division on real estate of the decedent for the security of the repayment to the state of money paid by the state to the recipient during his lifetime.
All persons are charged with notice of the lien and the rights of the division from and after the filing of the certificate, and the section provides that it is not only for all amounts of aid which have been paid but which thereafter may be paid, and it further provides that this lien shall take priority over any other lien subsequently acquired except tax liens. *Page 486 
Commendable as the trial court's attitude is towards the claims of the surviving spouse, and realizing that the purpose of the Old Age Pension Law (Sections 5105.01 to 5105.29, Revised Code) is not to pauperize its subjects but instead to give them aid, yet Section 5105.24, Revised Code, in plain, clear, unambiguous language, provides:
"The lien shall take priority over any other lien subsequently acquired or recorded except tax liens. As an incident of the lien the recipient and spouse, or either of them, shall take a life estate of the premises in all cases in which they could have conveyed, reserved, or received that right by deed at the time of application."
The division urges that this certificate is a mortgage on the land. A moment's reflection will show that there is no force to this contention. A mortgage is a lien for a debt and something more. It is a transfer of the title as security, to be void on payment. The certificate of lien is a mere lien on the property, wherein the division may obtain satisfaction of the payments made to the recipient by means of the property belonging to the recipient, and is in no wise a conveyance of the legal title.
Under the specific language of Section 5105.24, Revised Code, and the explicit wording of the certificate of lien, it follows that the division's lien is superior to the claim of the surviving spouse for property exempt from administration and year's allowance for the support of the widow.
These being the views of this court, the judgment of the Probate Court is hereby reversed and the cause remanded.
Judgment reversed and cause remanded.
PHILLIPS and DONAHUE, JJ., concur.